UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6914


TEDDY PYATT,

                Plaintiff – Appellant,

          v.

WILLIAM BYARS, South Carolina Dept of Corr Commissioner;
ROBERT E. WARD, Deputy Dir Div of Operations, in their Ofc
and Ind Capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(9:12-cv-00266-DCN-BM)


Submitted:   August 23, 2012                 Decided:   August 29, 2012


Before DAVIS, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Teddy Pyatt, Appellant Pro Se.     Andrew Lindemann, DAVIDSON &
LINDEMANN, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Teddy    Pyatt    appeals       the   district      court’s   order

accepting the recommendation of the magistrate judge and denying

his motion for a preliminary injunction under 42 U.S.C. § 1983

(2006).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.     Pyatt    v.    Byars,      No.   9:12-cv-00266-DCN-BM

(D.S.C. May 1, 2012).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court   and    argument    would    not   aid   the

decisional process.

                                                                       AFFIRMED




                                        2